Cassoday, J".
We are constrained to bold that tbe findings of tbe court are sustained by tbe evidence. This is on tbe assumption that tbe evidence printed in tbe case is a part of tbe record. From tbe facts stated, it is manifest that tbe plaintiff abandoned tbe premises as a statutory homestead. There does not appear to be any substantial ground for setting aside tbe deed from tbe plaintiff to tbe defendant, nor tbe contract between her and tbe plaintiff. Tbe plaintiff’s rights respecting tbe premises are specifically stipulated in tbe agreement. Both parties are bound by7 and should faithfully perform, that agreement.
By the Court.— Tbe judgment of tbe circuit court is affirmed.